DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-39 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Hatherell (US 2014/0079856).
With respect to the limitations of claim 21, Hatherell teaches a container assembly (Fig 13, beverage carbonation system 300, 0124) comprising: a container (Fig 13, container 302, 0128) having a known storage capacity for storing a liquid (Fig 13, liquid 306, 0129); an additive dispensing assembly (Fig 13, flavor chamber 382, pump 350, line 356, line 386, 0129), the additive dispensing assembly dispensing variable, non-zero quantities of one or more additives into the liquid stored in the container (0028, 0030, 0129); one or more vessels that each contain one of the additives (Fig 14, flavor cartridge 393, 0138), of the one or more additives, to be dispensed into the liquid; and a gas dispensing assembly (Fig 13, carbonation chamber 342, 0131), the gas dispensing assembly releasing a gas (Fig 13, carbonator inlet port 330, container inlet valve 326, 0131) into the liquid stored in the container (302), and the gas dispensing assembly including: an onboard gas source (carbonation chamber 342); a valve assembly that includes a valve being (carbonation solenoid valve 389, inlet valve 326) movable to control flow of gas from the onboard gas source (342); and a gas outlet (330), and the valve assembly controlling flow of gas from the onboard gas source, through the valve assembly, and to the gas outlet so as to output the gas into the liquid (0131); and the valve of the valve assembly, to perform the controlling the flow of gas, is movable between: an open position, in which flow of gas is allowed to flow from the onboard gas tank to the gas outlet (0131, first carbonator valve 391 and carbonation solenoid valve 389 are opened); and a closed position in which the flow of gas is prevented to flow from the onboard gas tank to the gas outlet (0133, first carbonator valve 391 and carbonation solenoid valve 389 are closed to block carbonation); the container assembly further including a computer processor that controls both the valve assembly to modulate the flow of gas so as to control an amount of gas that is input into the liquid in a gas dispense event, and the additive dispensing assembly (Fig 13, 0134, controller 363 may be configured to open and close the carbonator and solenoid valves, 0129, 0130).
With respect to the limitations of claims 22, 23, 24, 25, 26 and 33, Hatherell teaches the gas dispensing assembly including a valve intake pipe (Fig 13, line 357) that provides gas flow from the onboard gas tank (342) to the valve assembly (326) and a valve outlet pipe (Fig 13, pipe section connecting valve 326 to outlet 330) that provides gas flow from the valve assembly to the gas outlet; the gas outlet including a gas one-way valve (valve 326) that prevents the liquid from flowing into the gas dispensing assembly; the container assembly further including a dispense platform (Fig 13, surface of carbonator 304 that matingly engages with container 302) that forms a lower portion of the container, and the gas one-way valve (326) is positioned in the dispense platform; the container assembly further including a dispense platform (Fig 13, surface of carbonator 304 that matingly engages with container 302) that forms a lower portion of the container, and the gas one-way valve (326) is positioned in a raised spout (330) so as to be positioned above the dispense platform; the additive dispensing assembly including an additive one-way valve through which additive is dispensed, from one of the vessels, into the liquid (0136, single container inlet valve 326, alternatively, a second container inlet valve and a second carbonator inlet port), and the container assembly further including a dispense platform at a lower portion of the container (Fig 13, surface of carbonator 304 that matingly engages with container 302), and both the additive one-way valve and the gas one-way are positioned in the dispense platform; the onboard gas tank (342) provided adjacent a housing (Fig 13, housing surrounding cartridge 394, 0141) that houses one of the vessels, and the container assembly further including a lower support platform (Fig 13, top surface of 304) and a bottom support platform (Fig 13, bottom surface of 304), and the onboard gas tank (342) extending between the lower support platform and a bottom support platform, and the housing (housing surrounding cartridge 394) extending between the lower support platform and a bottom support platform.
Claims 27-32 and 35-39 are objected to as being dependent on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21-39 are rejected under 35 U.S.C. 103 as being obvious over Hatherell (US 2014/0079856) in view of Pappas (US 2019/0300355).
With respect to the limitations of claim 21, Hatherell teaches a container assembly (Fig 13, beverage carbonation system 300, 0124) comprising: a container (Fig 13, container 302, 0128) having a known storage capacity for storing a liquid (Fig 13, liquid 306, 0129); an additive dispensing assembly (Fig 13, flavor chamber 382, pump 350, line 356, line 386, 0129), the additive dispensing assembly dispensing variable, non-zero quantities of one or more additives into the liquid stored in the container (0028, 0030, 0129); one or more vessels that each contain one of the additives (Fig 14, flavor cartridge 393, 0138), of the one or more additives, to be dispensed into the liquid; and a gas dispensing assembly (Fig 13, carbonation chamber 342, 0131), the gas dispensing assembly releasing a gas (Fig 13, carbonator inlet port 330, container inlet valve 326, 0131) into the liquid stored in the container (302), and the gas dispensing assembly including: an onboard gas source (carbonation chamber 342); a valve assembly that includes a valve being  (carbonation solenoid valve 389, inlet valve 326) movable to control flow of gas from the onboard gas source (342); and a gas outlet (330), and the valve assembly controlling flow of gas from the onboard gas source, through the valve assembly, and to the gas outlet so as to output the gas into the liquid (0131); and the valve of the valve assembly, to perform the controlling the flow of gas, is movable between: an open position, in which flow of gas is allowed to flow from the onboard gas tank to the gas outlet (0131, first carbonator valve 391 and carbonation solenoid valve 389 are opened); and a closed position in which the flow of gas is prevented to flow from the onboard gas tank to the gas outlet (0133, first carbonator valve 391 and carbonation solenoid valve 389 are closed to block carbonation); the container assembly further comprising a controller that controls both the valve assembly to modulate the flow of gas so as to control an amount of gas that is input into the liquid in a gas dispense event, and the additive dispensing assembly (Fig 13, 0134, controller 363 may be configured to open and close the carbonator and solenoid valves, 0129, 0130).
Hatherell discloses the claimed invention except for explicitly showing the container assembly controller including a computer processor.  
However, Pappas discloses the controller including a computer processor (Fig 1, controller 18, 0019) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the container assembly of Hatherell having a controller that controls the operation of the gas flow and additive dispensing assembly silent to a computer processor with the controller including a computer processor of Pappas for the purpose of providing a known controller processing configuration that includes a microprocessor circuit having data inputs and control outputs, operating in accordance with computer-readable instructions stored on a computer-readable medium (0019) suitable for controlling the functions of the beverage system, including opening and closing of valves (0012).
With respect to the limitations of claims 22, 23, 24, 25, 26 and 33, Hatherell teaches the gas dispensing assembly including a valve intake pipe (Fig 13, line 357) that provides gas flow from the onboard gas tank (342) to the valve assembly (326) and a valve outlet pipe (Fig 13, pipe section connecting valve 326 to outlet 330) that provides gas flow from the valve assembly to the gas outlet; the gas outlet including a gas one-way valve (valve 326) that prevents the liquid from flowing into the gas dispensing assembly; the container assembly further including a dispense platform (Fig 13, surface of carbonator 304 that matingly engages with container 302) that forms a lower portion of the container, and the gas one-way valve (326) is positioned in the dispense platform; the container assembly further including a dispense platform (Fig 13, surface of carbonator 304 that matingly engages with container 302) that forms a lower portion of the container, and the gas one-way valve (326) is positioned in a raised spout (330) so as to be positioned above the dispense platform; the additive dispensing assembly including an additive one-way valve through which additive is dispensed, from one of the vessels, into the liquid (0136, single container inlet valve 326, alternatively, a second container inlet valve and a second carbonator inlet port), and the container assembly further including a dispense platform at a lower portion of the container (Fig 13, surface of carbonator 304 that matingly engages with container 302), and both the additive one-way valve and the gas one-way are positioned in the dispense platform; the onboard gas tank (342) provided adjacent a housing (Fig 13, housing surrounding cartridge 394, 0141) that houses one of the vessels, and the container assembly further including a lower support platform (Fig 13, top surface of 304) and a bottom support platform (Fig 13, bottom surface of 304), and the onboard gas tank (342) extending between the lower support platform and a bottom support platform, and the housing (housing surrounding cartridge 394) extending between the lower support platform and a bottom support platform.
Claims 27-32 and 35-39 are objected to as being dependent on claim 21.

Claim 34 is rejected under 35 U.S.C. 103 as being obvious over Hatherell (US 2014/0079856) or Hatherell (US 2014/0079856) in view of and Pappas (US 2019/0300355) as applied to claims 21 and 33, further in view of Plester (US 5,182,084).
With respect to the limitations of claim 34, Hatherell discloses the container assembly having an onboard gas tank and housing that is located between the lower support platform and a bottom support platform.  Hatherell or Hatherell in view of Pappas discloses the claimed invention except for the onboard gas tank and the housing are in the shape of a cylinder.  However, Plester discloses the onboard gas tank (Figs 1, 1A-C, base 26, CO2 generating cartridge 28, Col 3) and the housing (Figs 1, 1A-C, main body 22, intermediate section 24, Col 3) are in the shape of a cylinder is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the container assembly of Hatherell or Hatherell in view of Pappas having a shaped onboard gas tank and housing with the onboard gas tank and the housing are in the shape of a cylinder of Plester for the purpose of providing a known tank and housing having a conventional shape configuration.
Additionally, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the container assembly of Hatherell having a rectangular-shaped onboard gas tank and housing to be in the shape of a cylinder, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).

Allowable Subject Matter
Claims 27-32 and 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,512,358.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Response to Amendments
Claims 1-20 are cancelled.
Claims 21, 22, 27-30, 35 and 39 have been amended.

Response to Arguments
The 35 U.S.C. 112(f) interpretations have been withdrawn in view of the claim 21 amendments adding “a valve assembly that includes a valve, and the valve being movable”.
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.  The applicant has argued on pages 8-10 about claim 29 that the combination of Hatherell in view of Pappas is improper because the controller of Hatherell already includes a computer processor and would not need to be modified by the computer processor of Pappas, the examiner respectfully disagrees.  Hatherell does not explicitly state that the controller has a computer processor.  Pappas was added to explicitly show that the controller of Hatherell having a computer processor was known in the art.  Providing the controller of Hatherell with a known computer processor of Pappas allows for the controller to include a computer processor configuration that includes a microprocessor circuit having data inputs and control outputs, operating in accordance with computer-readable instructions stored on a computer-readable medium (0019) suitable for controlling the functions of the beverage system, including opening and closing of valves (0012).
The applicant has argued on page 11 that dependent claim 34 is allowable because independent claim 21 is allowable, the examiner respectfully disagrees.  Claim 21 is rejected as set forth in the rejection above.
Applicants arguments on pages 11-12 about 21-39 being duplicate claims of 1-19 of US 10,512,358 is persuasive, therefore the objection has been withdrawn.
The applicant has stated on page 12 that a terminal disclaimer with be submitted when the claims are in condition for allowance, however since terminal disclaimers have not been submitted, the double patenting rejection is being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/22/2022